Title: The American Commissioners to Vergennes, 17 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


Sir
Passy Novr 17. 1778
We communicated to Dr Smith, the Letter which your Excellency did Us the Honour to write to Us concerning his Goods. Since which he has inclosed to Us, the Certificate, of Mr Anthy Paine, which We have the Honour to inclose to your Excellency.— If there are two offices, one in which are deposited, Goods Seized, the other in which Are kept Goods only detained, your Excellencys Enquiries, having been after Seized Goods, may possibly be the Cause, why they were not found.— We have the Honour to be,
M. de Vergennes
